United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                                                            December 8, 2003
                        IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                                       __________________________

                                              No. 03-40609

                                       __________________________


In the Matter Of: JEROLDE CLARK PARKS

                                                                                 Debtor,
------------------------------------

ORIX CREDIT ALLIANCE INC “EX REL” For Ben B. Floyd Trustee

                                                                             Appellant,

versus

R & R RENTALS INC; ROBERT N. HERRINGTON

                                                                             Appellees.

                   ___________________________________________________

                         Appeal from the United States District Court
                              for the Southern District of Texas
                                      (No. M-02-CV-25)
                   ___________________________________________________


Before GARWOOD, JOLLY, and CLEMENT, Circuit Judges.
                   *
PER CURIAM:




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
       Orix Credit Alliance appeals an adverse decision in the district court—which

adopted the holdings of the bankruptcy court—arguing that: (1) the bankruptcy court did

not have jurisdiction to rule on the contract dispute; and (2) if that court were vested with

jurisdiction, it erred in entering a take-nothing judgment. Both contentions are misplaced.

       The bankruptcy court clearly had jurisdiction to adjudicate this contract dispute that

was “related to” the bankruptcy case. See 28 U.S.C. § 1334(b). We cannot say that the

bankruptcy court, after properly exercising jurisdiction, committed clear error in finding

that a contract had not been formed and in entering a take-nothing judgment.

       For these reasons, the decision of the district court is AFFIRMED.




                                             2